POLEN, Judge.
We reverse an order granting appellee’s motion to compel arbitration. The. trial court granted the motion to compel based on the parties’ agreement for sale which referenced a third party warranty insurance agreement obtained by the builder. While that insurance agreement contained an arbitration provision, the purchase agreement did not specifically incorporate that provision. As such, there was no legal basis upon which the trial court could have ordered arbitration. See Regency Island Dunes, Inc. v. Foley and Assocs. Constr. Co., 697 So.2d 217 (Fla. 4th DCA 1997)(holding that a party who has not expressly or implicitly agreed to be bound by an arbitration agreement cannot be compelled to arbitrate).
REVERSED and REMANDED.
WARNER, C.J, and KLEIN, J., concur.